DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Boddakayala et al. (US 8,695,740 B1), hereinafter “Boddakayala,” in view of Kellner et al. (US 2019/0173139 A1), hereinafter “Kellner.”
Regarding claim 1, Boddakayala teaches a traction battery of a motor vehicle, comprising:
	a battery housing (col. 2; Fig. 2 & 3, reference no. 22);
	a battery arranged in the battery housing, in this case the traction battery (col. 2, lines 25-38; Fig. 1, reference no. 12); and
	at least one gas sensor arranged in the battery housing (col. 4, lines 7-21).
	Boddakayala does not teach a plurality of battery modules arranged in the battery housing. However, Kellner teaches a motor vehicle traction battery comprising a plurality of battery modules that each has a plurality of battery cells (¶ [0003] & [0071]). One with ordinary skill in the art would have understood that connecting such a plurality of battery modules each comprising a plurality of battery cells in series and/or parallel would ensure that the proper power, voltage, and current would be provided to the traction system. Therefore, it would have been obvious to have included a plurality of battery modules arranged in the battery housing with battery cells accommodated in each module in order to ensure proper power, voltage, and current output.
Regarding claim 2, Boddakayala further teaches that the gas sensor is arranged in a respective module housing of a battery module arranged in the battery housing, in this case gas sensors may be placed within the traction battery (col. 4, lines 7-21) which would result in a sensor being arranged within the module housing.
Regarding claim 4, Boddakayala further teaches that the gas sensor detects outgassing of battery cells into the interior of the battery housing, in this case the gas sensor detects gas within the battery housing as a trigger condition (col. 4, lines 7-21; col. 4, lines 50-64).
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Boddakayala and Kellner as applied to claim 1, above, and further in view of Lim (US 2013/0055890 A1).
Regarding claim 3, neither Boddakayala nor Kellner teach the particle sensor. However, Lim teaches a battery system comprising a particle sensor for detecting the ingress of contaminants from the outside of the battery housing to the interior, in this case a dust sensor (¶ [0025]-[0028]; Fig. 1, reference no. 100). One having ordinary skill in the art would have realized that providing such a dust sensor would enable dust and debris in the air to be detected and system operation to be adjusted in order to prevent damage to system components (see ¶ [0028]), thereby facilitating improved battery module performance and safety. Therefore, it would have been obvious to have included a particle sensor in order to facilitate improved battery system operation and safety. 
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Boddakayala and Kellner as applied to claim 1, above, and further in view of Fifield (US 2019/0319316 A1).
Regarding claim 5, neither Boddakayala nor Kellner specify that the gas sensor is a VOC sensor. However, Fifield teaches a battery system comprising a VOC sensor (¶ [0017]; Fig. 1-3, reference no. 210) that detects internal volatile organic compounds (Abstract; ¶ [0009]). One having ordinary skill in the art would have understood that the presence and/or creation of VOCs indicate a failing or failed battery cell (¶ [0009]) and that including a VOC sensor would provide a warning of such failure (¶ [0010]), thereby facilitating improved battery system operation and safety. Therefore, it would have been obvious to have included a VOC sensor in order to facilitate improved battery system operation and safety.
Claim 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Boddakayala, Kellner, and Lim as applied to claim 3, above, and further in view of Cho et al. (US 2016/0042630 A1), hereinafter “Cho.”
Regarding claim 6, neither Boddakayala nor Kellner teach the particle sensor. Lim teaches the particle sensor as discuss in the rejection of claim 3, above, but does not specify that the particle sensor is a fine-dust sensor. However, Cho teaches using a variety of sensors to monitor an environment, including a fine dust sensor (¶ [0047]; Fig. 2, reference no. 222) and a VOC sensor (¶ [0047]; Fig. 2, reference no. 224). One having ordinary skill in the art would have realized the harm contaminants could cause damage to battery system components (see Lim ¶ [0026]) and would have further understood that a fine-dust sensor would enable detecting such contaminants and mitigate such damage, facilitating improved battery system operation and safety. Therefore, it would have been obvious to have included a fine-dust sensor in order to facilitate improved battery system operation and safety.
Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Boddakayala and Kellner as applied to claim 1, above, and further in view of Utley et al. (US 2015/0280184 A1), hereinafter “Utley.”
Regarding claim 7, neither Boddakayala nor Kellner teaches a temperature sensor. However, Utley teaches a temperature sensor located on the battery cells within the traction battery (¶ [0023]; Fig. 1, reference no. 21). One having ordinary skill in the art would have realized that providing such a temperature sensor would allow the battery’s temperature to be monitored and managed (¶ [0023]), thereby facilitating improved battery module performance and safety. Therefore, it would have been obvious to have included a temperature sensor in the battery housing in order to facilitate improved battery module performance and safety.
Regarding claim 8, Boddakayala further teaches a control device, in this case the vehicle system controller (col. 3, lines 39-53; Fig. 3, reference no. 36). Furthermore, the limitation “wherein a control device which analyzes leaktightness or non-leaktightness of the module housing and/or of the battery housing depending on a measurement signal of the respective particle sensor and/or of the gas sensor and depending on a measurement signal of the temperature sensor and/or pressure sensor” is a functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Boddakayala, Kellner, and Utley teach all of the positively-recited structural limitations necessary to perform the functional limitations. Thus, the claim is rendered obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729